                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE

 GREGORY A. CAUDILL,                             )
                                                 )        Case No. 2:18-cv-213
        Plaintiff,                               )
                                                 )        Judge Travis R. McDonough
 v.                                              )
                                                 )        Magistrate Judge Clifton L. Corker
 HAMBLEN COUNTY,                                 )
                                                 )
        Defendant.                               )



                                  MEMORANDUM OPINION


       Before the Court is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On June 3,

2019, the Court entered an order screening the complaint and providing that Plaintiff had thirty

days from the date of entry of the order to file an amended complaint. (Doc. 15, at 5.) The

Court warned Plaintiff that if he failed to timely comply with that order, the Court would dismiss

this action. (Id.) On June 17, 2019, the United States Postal Service returned the Clerk’s mail

containing this order to the Court with a notation that Plaintiff had been released. (Doc. 16.)

Plaintiff failed to provide the Court with a forwarding address, and more than a month has

passed without Plaintiff complying with the order or otherwise communicating with the Court.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court examines four

factors when considering dismissal under Fed. R. Civ. P. 41(b):
       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, the Court

has repeatedly advised Plaintiff of his obligation to keep his address updated, and he has failed to

do so. (See Docs. 5, 11, 15.) As such, the first factor weighs in favor of dismissal.

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendants.

       As to the third factor, the Court warned Plaintiff that the Court would dismiss this case if

he failed to comply with the Court’s order. (Doc. 15, at 5.)

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. The Court granted Plaintiff leave to proceed in forma pauperis in this matter (Doc. 5),

and he has not pursued the case since sending a letter to the Court more than six months ago (see

Doc. 13).

       For the reasons set forth above, the Court concludes that the relevant factors weigh in

favor of dismissal of Plaintiff’s action pursuant to Rule 41(b), and the Court CERTIFIES that

any appeal from this order would not be taken in good faith.

       AN APPROPRIATE JUDGMENT WILL ENTER.

                                              /s/ Travis R. McDonough
                                              TRAVIS R. MCDONOUGH
                                              UNITED STATES DISTRICT JUDGE



                                                  2
